Name: Commission Regulation (EEC) No 1089/87 of 15 April 1987 re-establishing the levying of customs duties on woven fabrics of man-made fibres (discontinuous or waste), products of category No ex 3 (code 40.0033), originating in Pakistan, to which the preferential tariff arrangements of Council Regulation (EEC) No 3925/86 apply
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries
 Date Published: nan

 22. 4. 87 Official Journal of the European Communities No L 106/5 COMMISSION REGULATION (EEC) No 1089/87 of 15 April 1987 re-establishing the levying of customs duties on woven fabrics of man-made fibres (discontinuous or waste), products of category No ex 3 (code 40.0033), originating in Pakistan, to which the preferential tariff arrangements of Council Regulation (EEC) No 3925/86 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, relevant ceiling amounts to 5,1 tonnes ; Whereas on 30 March 1987 imports of the products in question into the Community, originating in Pakistan, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-introduce the levying of customs duties for the products in question with regard to Pakistan, Having regard to Council Regulation (EEC) No 3925/86 of 16 December 1986 applying generalized tariff prefe ­ rences for 1987 in respect of textile products originating in developing countries ('), and in particular Article 4 thereof, HAS ADOPTED THIS REGULATION : Whereas Article 2 of that Regulation provides that preferential tariff treatment shall be accorded, for each category of products subjected to individual ceilings not allocated among the Member States, within the limits of the quantities specified in column 7 of its Annexes I or II , in respect of certain or each of the countries or territo ­ ries of origin referred to in column 5 of the same Annexes ; Whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in ques ­ tion once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of woven fabrics of man-made fibres (discontinuous or waste), products of category No ex 3 the Article 1 As from 25 April 1987 the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3925/86, shall be re-established in respect of the follo ­ wing products, imported into the Community and origi ­ nating in Pakistan : Code Category CCT heading No NIMEXE code (1987) Description ( 1 ) (2) (3) (4) 40.0033 ex 3 ex 56.07 A 56.07-04, 10, 20 , 30 , 39, 45 Woven fabrics of man-made fibres (discontinuous or waste) : A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics :  Unbleached or bleached Article 2 This regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (  ) OJ No L 373, 31 . 12. 1986, p. 68 . No L 106/6 Official Journal of the European Communities 22. 4. 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 April 1987. For the Commission COCKFIELD Vice-President